Citation Nr: 0433110	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  99-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a 
cervical injury.

3.  Entitlement to service connection for residuals of a 
lumbar spine injury.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for Lyme disease.

6.  Entitlement to service connection for urticaria, claimed 
as an allergic skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran has unverified service as a member of the Army 
National Guard during the period from 1985 to 1997.  He 
served on active military duty from January 1986 to April 
1986 and from January 1991 to June 1991.  He had verified 
active duty training (ADT) in August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the St. Louis, Missouri, Regional 
Office (RO).

The issue of service connection for urticaria, claimed as an 
allergic skin disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is insufficient to show that the veteran 
sustained a head injury during either period of active 
service or while on active duty training (ADT) or inactive 
duty training (IDT).

2.  The veteran's headaches during a period of ADT in August 
1992 were acute and transitory, and a chronic disability was 
not then present.  

3.  The veteran does not have a current diagnosis of head 
injury residuals manifested by chronic headaches.  

4.  The evidence is insufficient to show that a cervical 
spine disability is related to either period of active 
service, ADT or IDT.

5.  The evidence is insufficient to show that a lumbar spine 
disability is related to either period of active service, ADT 
or IDT.

6.  The evidence is insufficient to show that asthma is 
related to either period of active service, ADT or IDT.

7.  There is no current evidence of Lyme disease.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include headaches was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(2),101(24), 106, 1110, 1131, 5107(a), 7104(c) (West 
2002); 38 C.F.R. §§ 3.6(c) (d), 3.303 (2004).

2.  A cervical spine disability was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 101(2), 
101(24), 106, 1110, 1131, 5107(a), 7104(c) (West 2002); 
38 C.F.R. §§ 3.6(c) (d), 3.303 (2004).

3.  A lumbar spine disability was not incurred or aggravated 
by active service.  38U.S.C.A. §§ 101(2), 101(24), 106, 1110, 
1131, 5107(a), 7104(c) (West 2002); 38 C.F.R. §§ 3.6(c) (d), 
3.303 (2004).

4.  Asthma was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131, 5107(a), 
7104(c) (West 2002); 38 C.F.R. §§ 3.6(c) (d), 3.303 (2004).

5.  Lyme disease was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131, 
5107(a), 7104(c) (West 2002); 38 C.F.R. §§ 3.6(c) (d), 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as  Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In December 1996, the veteran requested service connection 
for cervical spine, lumbar spine, Lyme disease, head injury, 
urticaria and asthma disabilities.  A rating action in 
October 1997 denied service connection for each disability.  
The veteran filed a timely appeal.  In May 2003, the RO, by 
letter, informed the veteran of the requirements of VCAA.  In 
supplemental statements of the case, dated in August 2003 and 
March 2004, the veteran was provided with the applicable law 
and regulations regarding VCAA.


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2004).  Annual training is an 
example of active duty for training while weekend drills are 
inactive duty.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).



1.  Residuals of head injury

Factual Background

Service medical records for both periods of active service 
are entirely negative for complaints, or treatment of 
symptoms associated with a head injury or headaches.  At the 
time of discharge from the second period of active service in 
1991, the veteran continued to serve as a member of the Army 
National Guard.  

Medical evidence of record includes reports from the 
veteran's subsequent reserve service.  During a period of 
active duty training from August 3, 1992 to August 21, 1992, 
he was evaluated for headaches associated with either 
sinusitis versus caffeine withdrawal or due to muscle 
tension.  During a subsequent periodic examination conducted 
in January 1994, he denied frequent or severe headaches.  
Clinical evaluation of the veteran was normal and he was 
considered qualified for retention.  A physical examination 
in March 1997, prior to the veteran's discharge from the 
reserves, was negative for complaints, findings or treatment 
of a head injury or headaches.  

During a RO hearing in June 1998, the veteran declined to 
provide testimony regarding his claimed head injury.  

Various post-service VA and private medical records are on 
also file, which cover the period from 1997 to 2003 and 
include a December 1999 CT scan of the head.  At that time 
the veteran complained of dizzy spells accompanied by severe 
headaches.  The CT scan was negative.  During VA examination 
in February 2001, the veteran gave a history of headaches 
since 1991.  A diagnosis of headaches was provided with no 
discussion regarding etiology or onset.  The remaining VA and 
private treatment records show few, if any, headache 
complaints.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since October 1997 
according to SSA criteria.  The primary diagnosis was 
discogenic and degenerative disorders of the back and the 
secondary diagnosis was affective disorder.  Medical records 
accompany the disability determination and consist of reports 
from both VA and non-VA medical sources dated from 1997 to 
1999.  They do not appear to mention headaches and it was not 
among the impairments listed to support the SSA decision.  

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the U.S. Court of Appeals for Veterans Claims (the 
Court) noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Initially the Board notes, that virtually everyone 
experiences headaches from time to time, and such is not 
necessarily indicative of a chronic disorder.  The veteran's 
service medical records from his period of ADT in August 1992 
show an isolated complaint of headaches, possibly due to 
other acute and transitory ailments.  A chronic headache 
disorder, such as migraine, was not shown in service.  The 
medical records as a whole show that the headaches were 
resolved without any residual disability.  Service department 
examination reports for the veteran's remaining reserve 
service revealed the veteran's head was normal and that there 
was no residual disability from the 1992 complaints.  
Moreover, no pertinent complaints of findings were recorded 
at the time of separation from reserve service in 1997.  As 
such, the veteran's service medical records do not 
affirmatively establish that chronic disability manifested by 
headaches had its onset during either period of active 
service or during ADT in August 1992.  

Post-service medical records show no complaints of headaches 
or a diagnosis of a chronic headache disorder, and without a 
currently diagnosed condition, there may be no service 
connection.  Degmetich, supra.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his beliefs that an inservice injury caused a 
chronic disability manifested by headaches.  However, it has 
not been indicated that he possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter  requiring knowledge of 
medical principles, such as causation or diagnosis).  The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim. 

In the absence of competent evidence of head injury 
residuals, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

2. Lumbar Spine and Cervical Spine

Factual Background

Service medical records for the veteran's first period of 
service, from January 1986 to April 1986, show that he was 
evaluated and treated for back pain in the thoracic region.  
There were no further complaints during the remaining months 
of service.  

An October 1989 periodic examination during a period of 
reserve duty was negative for complaints or findings 
associated with back pain and clinical evaluation of the 
veteran's spine was normal.  

Service medical records for the veteran's second period of 
active service show that the veteran was evaluated on March 
20, 1991 for back pain secondary to moving tents.  He was 
treated with Motrin.  The following day he was evaluated for 
continued low back pain.  Examination revealed spasm of the 
lumbar musculature, diagnosed as lumbosacral strain.  On 
March 25, 1991 the veteran was evaluated for continued back 
pain which he attributed to riding in an APC.  At his 
separation examination in May 1991 the veteran denied 
recurrent back pain and clinical evaluation of the spine was 
normal.  The examiner noted the veteran's history of back 
strain in March 1991, secondary to being bounced around in 
vehicle, noting that the symptoms had resolved with NCNS (no 
complications, no sequelae).  

Medical records from the veteran's subsequent reserve service 
show that during examination in June 1991, the examiner noted 
the veteran's March 1991 back injury, but that the back pain 
had resolved.  During a January 1994 periodic reserve 
examination, the veteran reported injuring his back in 1991.  
Clinical evaluation of the spine was normal and the examiner 
noted the veteran's complaints of recurrent back trouble, but 
that it was not currently problematic.  The veteran was 
considered qualified for retention. 

Private treatment records from a civilian facility show that 
the veteran was evaluated in May 1994.  X-rays of the 
cervical and thoracic spine were normal.  The diagnoses were 
chronic cervical and lumbar strain.  

A service department examination report dated in March 1997 
shows the veteran reported a history of recurrent back pain.  
The examiner provided no summary or elaboration.

During VA examination in July 1997, examination of the spine 
was normal.  X-rays of the cervical spine showed mild 
narrowing of the third neuroforamina with negative 
neurological deficits.  X-rays of the lumbar spine showed 
apophysis at L4.  

The veteran presented testimony at a RO hearing in June 1998 
about the onset of and the severity of his claimed spinal 
disabilities.  He testified as to the facts surrounding the 
development of his March 1991 injury as well as his 
subsequent treatment.  The veteran also testified as to his 
current condition.

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since October 1997 
according to SSA criteria. The primary diagnosis was 
discogenic and degenerative disorders of the back.  Medical 
records accompany the disability determination and consist of 
reports from both VA and non-VA medical sources dated from 
1997 to 1999.  

Following VA examination in February 2001, the diagnoses were 
chronic low back strain and chronic cervical spine strain.  
X-ray findings were normal.  

During VA examination in July 2003, the veteran complained of 
chronic spine pain (neck and back).  The examiner concluded 
that there were no objective findings of any spinal disorder 
noted on examination.  The clinical impression was chronic 
spine pain with no evidence of nerve root entrapment and no 
significant loss of range of motion or muscle spasm.  The 
examiner referred to previous findings of mild osteoporosis 
and osteopenia, which, he noted occurred in up to 25 percent 
of the adult male population.  Risk factors included the 
veteran's tobacco use and long history of Prednisone use.  
The examiner concluded that the veteran's history of mild 
trauma experienced 12 years ago was less likely as not the 
cause of chronic spinal pain.  Rather, the veteran's other 
medical conditions, such as chronic anxiety, are at least as 
likely as not a contributor to his chronic complaints of back 
pain.  

In a September 2003 medical opinion, the veteran's private 
physician noted the veteran's complaints of significant back 
discomfort secondary to injury inservice.  He opined that he 
was in agreement with the findings based on the record the 
veteran was able to present.  

Analysis

Service medical records fail to reveal any back or neck 
complaints other than the single episode in 1986 and the 
injury in 1991.  Despite the back injury in 1991, the veteran 
was not diagnosed as having any chronic disability.  The back 
injury was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service.  Moreover, no pertinent complaints or findings were 
recorded at the time of separation from service.  As such, 
the veteran's service medical records do not affirmatively 
establish that a chronic spine disability had its onset 
during active service.

Further, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service and no examiner has 
attributed the veteran's current cervical and lumbar spine 
strain to military service.  The earliest evidence of 
orthopedic abnormality is found in the 1997 VA examination 
report.  Moreover, the VA examiner in 2003 essentially 
concluded that the veteran's injury during military service 
did not play a role in the development of his current spinal 
disabilities.  The veteran has not brought forth any medical 
evidence that would either refute the 2003 VA opinion or 
suggest a nexus between his spinal disabilities and service, 
and a layman such as the veteran is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The single competent medical opinion in the record 
conclusively found no etiological relationship between 
service and subsequent development of cervical spine strain 
and lumbar spine strain.  As the veteran's current spinal 
disorders have not been medically associated with military 
service, there is no foundation upon which to allow the 
claims.  

The Board does acknowledge the September 2003 medical opinion 
from the veteran's private physician, which indicates that he 
was in agreement with the clinical finings contained in the 
medical evidence presented by the veteran.  Read in 
isolation, this statement could be construed as supporting 
the veteran's contention that he has spine disabilities 
related to his military service.  However, the Board finds 
that the opinion offered by the private physician is vague 
and does not provide a proper basis for establishing service 
incurrence for the veteran's cervical and lumbar strain.  
Moreover, the only medical opinion of record regarding the 
etiology of the veteran's claimed spine disorders is found in 
the July 2003 VA examination report, which is consistent with 
the veteran's history as documented in the service medical 
records.  

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, an SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for cervical and lumbar spine disabilities 
and that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107 (West 2002).

3.  Asthma

Factual Background

Service medical records from both periods of active duty are 
entirely negative for complaints, findings or treatment of 
respiratory symptoms suggestive of asthma.  

Medical records from the veteran's subsequent reserve service 
show treatment for mild asthma beginning in January 1995.  
The remaining records show continued evaluation and treatment 
of the veteran for chronic asthma until his discharge from 
the reserves in 1997.

During a post service VA examination dated in July 1997, the 
veteran gave a history of asthma and a diagnosis of same was 
made by the examiner.  There was no additional discussion 
regarding etiology or onset.

During RO hearing in June 1998, the veteran testified that he 
experienced no problems with asthma during active duty and 
that he first developed it in 1994.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since October 1997.  The 
primary diagnosis was discogenic and degenerative disorders 
of the back and the secondary diagnosis was affective 
disorders.  Medical records accompany the disability 
determination and consist of reports from both VA and non-VA 
medical sources dated from 1997 to 1999.  

Additional records dated from 1999 to 2003 show continued 
evaluation and treatment for asthma.  These records include a 
February 2001 VA examination report.  At that time the 
veteran again gave a history of asthma since 1994.  

Analysis

Initially, the Board notes that asthmas is a disease, not an 
injury, so service connection may be granted if the evidence 
shows it was incurred during a period of active duty for 
training but not if it was incurred during a period of 
inactive duty training.  Here, there is no evidence that the 
veteran's asthma began on any particular date, and certainly 
there is no evidence that it began during a period of active 
duty for training.  38 U.S.C.A. § 101(24) (West 2002).

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from asthma.  
However, the disorder was not shown in service, nor has it 
been causally related to active service thereafter by any 
physician who based a diagnosis upon an accurate history of 
symptoms and medical treatment for the same during service.  
As the veteran's current asthma has not been medically 
associated with military service, there is no foundation upon 
which to allow the claim.

With respect to remaining examination medical evidence the 
SSA records indicate that the veteran has been found to be 
entitled to disability benefits from that agency.  It must be 
remembered however, that SSA's eligibility criteria are not 
concerned with whether the claimed asthma is related in any 
way to military service.  The Board notes that an SSA 
determination as to disability, though pertinent, is not 
controlling for VA purposes.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The only evidence which relates the veteran's current asthma 
to service are the veteran's own contentions.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.

Here the weight of the evidence is against the veteran's 
claim.  Consequently, the Board must conclude that the claims 
folder contains no competent evidence associating the 
veteran's asthma to his active military duty or period of 
active duty training.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has 
asthma, which is traceable to his military service, either 
having its onset during service or as the product of 
continued symptoms since active service.  As a result, the 
veteran's claim of service connection for asthma must be 
denied.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 
2002).


4.  Lyme disease

Factual Background

Service medical records for the both periods of active 
service are entirely negative for complaints, findings or 
treatment for symptoms suggestive of Lyme disease.

A DA Form 2823, Sworn Statement, dated December 1997, shows 
that in April 1987 the veteran may have been part of a troop 
which had embedded ticks removed.  According to private 
medical records the veteran was also noted to have been 
exposed to ticks in 1988.  

Subsequent reserve records dated from 1991 to 1997, show that 
the veteran was on orders from August 3, 1992 to August 21, 
1992.  During that time he developed hives and reported to a 
civilian emergency room for steroid injection.  He gave a 
history of recurring hives following a tick bite several 
years prior.  In December 1992, the veteran underwent testing 
for Lyme disease which was negative. 

During an orthopedic evaluation in May 1994 the veteran gave 
a history of rash since 1989.  The examiner noted that 
previous Lyme disease studies were all normal.  A repeat Lyme 
serology in November 1996 was also negative.  At separation 
in March 1997 there was no indication of Lyme disease.  In 
June 1997 the veteran was noted to have extensive exposure to 
ticks and tick-borne diseases.  Doxycycline was prescribed as 
a prophylactic measure.  

During VA examination in July 1997, the examiner noted that 
there was no evidence of Lyme disease by physical examination 
or repeated Lyme serologies.  

During RO hearing June 1998, the veteran declined to provide 
testimony regarding his claimed Lyme disease.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since October 1997, 
according to SSA criteria.  The primary diagnosis was 
discogenic and degenerative back disorders and the secondary 
diagnosis was affective disorders.  Medical records accompany 
the disability determination and consist of reports from both 
VA and non-VA medical sources.  They do not appear to mention 
Lyme disease and it was not among the impairments cited or 
mentioned to support the SSA decision.

On VA examination in February 2001, the examiner noted the 
veteran's previous testing for Lyme disease, which was 
negative.  Lyme disease was not diagnosed.  

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the U.S. Court of Appeals for Veterans Claims (the 
Court) noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records are entirely negative 
for Lyme disease.  The Board has noted that these records 
contain reports of various complaints of symptoms which the 
veteran believes represented the undiagnosed symptoms of Lyme 
disease.  Specifically, the veteran has reported tick bites 
in 1987 and that he has experienced chronic hives since that 
time.  However, the Board also notes that repeated physical 
examinations and repeated serologies have been negative for 
Lyme disease.  

Based on the foregoing medical evidence, the Board finds that 
the preponderance of the evidence shows that the veteran does 
not currently have Lyme disease.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). Accordingly, the 
Board concludes that Lyme disease was not incurred in or 
aggravated by service.  The Board has considered the doctrine 
of the benefit of the doubt, but the evidence is not so 
evenly balanced as to raise a reasonable doubt.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of a cervical 
injury is denied.

Entitlement to service connection for residuals of a lumbar 
spine injury is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for Lyme disease is denied.




REMAND

The veteran has asserted, consistently, that his chronic 
urticaria had its onset during active military service in 
1991.  

Private treatment records show the veteran was first treated 
for hives in November 1987, following his first period of 
active service which ended in April 1986 but prior to his 
second period of active service in January 1991.  At his May 
1991 discharge examination the examiner noted the veteran had 
a history of skin irritation with increased emotional 
circumstances.  

Subsequent reserve records show that the veteran was on 
orders beginning on August 3, 1992.  During that time he 
developed hives and reported to a civilian emergency room for 
steroid injection.  The veteran gave a history of recurring 
hives for the past two to three years.  In February 1993 it 
was determined that the veteran's urticaria existed prior to 
that period of active duty but had not been aggravated.

Although he underwent an examination for VA purposes in July 
1997, the Board notes that the no opinion was offered, as to 
the likelihood that the any chronic urticaria had its onset 
during the second period of active service or was otherwise 
related thereto nor did the examiner comment on the 
preservice urticaria treated in the late 1980s prior to 
second period of service.  Without opinion as to onset, the 
report cannot be considered material to the issue of a 
whether urticaria was incurred or aggravated in service.  
Accordingly, the veteran should undergo VA examination and 
the examiner should review the evidence in the claims folder 
and comment on the likelihood that the veteran's urticaria is 
related to the veteran's second period of service.  

Because the veteran had pre-existing urticaria, this, in 
turn, means he can only prevail if this known pre-existing 
disability became appreciably worse during service beyond its 
natural progression.  38 C.F.R. § 3.304(b) (2004).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
request the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, 
which have provided pertinent treatment 
of the veteran urticaria.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

3.  The veteran should be referred for 
appropriate VA examination, to ascertain 
the etiology and likely onset of his 
chronic urticaria.  A detailed history of 
any symptomatology before, during and 
after service should be obtained from the 
veteran.  Prior to the examination, the 
claims folders must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  All 
findings should be reported in detail, 
and a complete diagnosis should be 
provided.  

On the basis of the current examination 
findings and information in the claims 
file, the examiner should provide an 
opinion as to whether the veteran had 
urticaria prior to entering active duty 
in January 1991.  If the examiner 
concludes that the veteran had urticaria 
prior to January 1991, the examiner must 
provide an opinion as to whether it was 
aggravated beyond its natural progression 
during military service from January 1991 
to June 1991.  The examiner should be 
sure to cite specific evidence of record 
in expressing his/her opinion as to 
whether the chronic urticaria underwent a 
permanent increase in disability during 
service, other than that which was to be 
expected in accordance with the natural 
progression of the disease.

If the veteran does not currently have 
chronic urticaria which could be regarded 
as having been incurred in or aggravated 
during the veteran's period of active 
duty from January 1991 to June 1991, the 
examiner must specifically so indicate.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence such 
as service medical records.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



